935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cass W. YELARDY, Defendant-Appellant.
No. 91-6526.
United States Court of Appeals, Fourth Circuit.
Submitted May 3, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-87-118-G;  CA-89-776-C-G)
Cass W. Yelardy, appellant pro se.
Benjamin Harvey White, Jr., Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Cass W. Yelardy appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Yelardy, CR-87-118-G;  CA-89-776-C-G (M.D.N.C. Jan. 29, 1991).  We also deny Yelardy's motion for appointment of counsel.    See Cook v. Bounds, 518 F.2d 779 (4th Cir.1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.